Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00886-CR

                                         Jimmy TURNER,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR6595B
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 17, 2015

AFFIRMED

           A jury convicted appellant Jimmy Turner of felony injury to a child. The trial court

sentenced Turner to fifty years’ confinement and assessed a $5,000 fine. On appeal, Turner

contends the evidence is insufficient to support his conviction. We affirm the trial court’s

judgment.

                                              BACKGROUND

           On May 17, 2012, two-year-old B.A. began experiencing symptoms of distress, including

fever, vomiting, and a distended belly. Her mother, C.A., took her the Santa Rosa Children’s
                                                                                      04-13-00886-CR


Hospital emergency room around 10:00 p.m. After the child was triaged by staff, C.A. was told it

would be a while before a doctor could see B.A. C.A. left with B.A. without seeing a doctor.

However, B.A.’s symptoms worsened. She was taken back to the hospital by ambulance in the

early morning hours of May 19, 2012. After an examination, the doctors and staff determined

B.A. was a victim of physical abuse. The evidence showed she had bruises to both arms, bruises

around her belly, bruises on her back, and large bruises on each side of her pelvis. After further

examination, which included a CAT scan and an MRI, B.A. was asked who had hurt her. B.A.

stated “Blackie” hurt her. Blackie is Turner’s nickname.

       Hospital staff contacted police who came to the hospital. Ultimately, police arrested C.A.

and Turner. Turner was charged with felony injury to a child.

       At his trial, Turner claimed he could not have inflicted the injuries suffered by B.A. because

on May 17, 2012 — during the time period in which he contends the injuries must have been

inflicted — he was appearing in court on charges unrelated to this matter, and was arrested later

that same day for failing to return for a urinalysis exam. He was still in custody when C.A. took

B.A. back to the hospital on May 19, 2012.

       After deliberations, a jury found Turner guilty of intentionally or knowingly causing

serious bodily injury to B.A., a child fourteen years of age or younger. Turner elected to have the

trial court assess punishment, and as noted above, the court sentenced Turner to fifty years’

confinement and assessed a $5,000 fine. Turner ultimately perfected this appeal.

                                             ANALYSIS

       In two points of error, Turner challenges the sufficiency of the evidence. More specifically,

Turner contends the evidence is both legally and factually insufficient to support his conviction.

Although Turner raises both legal and factual sufficiency challenges, the Texas Court of Criminal

Appeals abolished factual sufficiency review several years ago. See Howard v. State, 333 S.W.3d
                                                -2-
                                                                                       04-13-00886-CR


137, 138 (Tex. Crim. App. 2011) (citing Brooks v. State, 323 S.W.3d 893, 894–95 (Tex. Crim.

App. 2010) (plurality opinion)); Mayberry v. State, 351 S.W.3d 507, 509 (Tex. App.—San Antonio

2011, pet. ref’d). Accordingly, we will review Turner’s appellate complaints as a challenge to the

legal sufficiency of the evidence. See Mayberry, 351 S.W.3d at 509.

                                            Standard of Review

       In reviewing the legal sufficiency of the evidence in a criminal case, an appellate court uses

the standard established by the United States Supreme Court in Jackson v. Virginia. Wilson v.

State, 448 S.W.3d 418, 425 (Tex. Crim. App. 2014); Brooks, 323 S.W.3d at 895 (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)); Mayberry, 351 S.W.3d at 509. In reviewing a legal

sufficiency claim, “the relevant question is whether, after viewing the evidence in the light most

favorable to the verdict, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Mayberry, 351 S.W.3d at 509 (citing Jackson, 443 U.S. at

319); see Wilson, 448 S.W.3d at 425. We must determine whether any necessary inferences are

reasonable based on the combined force of the evidence, direct and circumstantial, when viewed

in the light most favorable to the verdict. Mayberry, 351 S.W.3d at 509 (citing Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007)); see also Guevara v. State, 152 S.W.3d 45, 49 (Tex.

Crim. App. 2004) (holding that standard of review is same for both direct and circumstantial cases).

However, “[e]ach fact need not point directly and independently to the guilt of the appellant, as

long as the cumulative force of all the incriminating circumstances is sufficient to support the

conviction.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Johnson v. State,

871 S.W.2d 183, 186 (Tex. Crim. App. 1993)).

       Moreover, an appellate court must remain mindful not to reweigh the evidence or substitute

its judgment for that of the jury. King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000). The

jury is the sole judge of the credibility of the witnesses and the weight to be given their testimony,
                                                 -3-
                                                                                                 04-13-00886-CR


and the jury may accept or reject all or any part of a witness’s testimony. Lancon v. State, 253
S.W.3d 699, 707 (Tex. Crim. App. 2008). Thus, inconsistencies in testimony must be resolved in

favor of the verdict. Gonzales v. State, 330 S.W.3d 691, 694 (Tex. App.—San Antonio 2010, no

pet.) (citing Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000)). The jurors maintain the

power to draw reasonable inferences from basic facts to ultimate facts; and it is their sole province

to reconcile any evidentiary conflicts. Heiselbetz v. State, 906 S.W.2d 500, 504 (Tex. Crim. App.

1995); Welch v. State, 993 S.W.2d 690, 693 (Tex. App.—San Antonio 1999, no pet.). We must

therefore defer to the jury’s weighing of the evidence, resolution of conflicts in the testimony, and

assessment of credibility. Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013) (citing

Brooks, 323 S.W.3d at 899).

                                                      Application

        Based on the indictment, the State had to prove beyond a reasonable doubt that Turner

intentionally or knowingly caused serious bodily injury to B.A., a child fourteen years of age or

younger, by striking her with his hand, grabbing her with his hand, shaking her with his hand, or

striking her with or against an unknown object. See TEX. PENAL CODE ANN. § 22.04(a)(1) (West

2011) (stating offense of injury to a child occurs when person intentionally, knowingly, recklessly,

or with criminal negligence causes a child 1 serious bodily injury2). Turner contends the evidence

is insufficient to prove he caused serious bodily injury to B.A. based on the timeline of events.

Specifically, Turner claims that “whatever happened to this child occurred between the 17th and

the 19th when she manifested in the hospital.” Turner points out he was in in custody during these

time periods, making it impossible for him to have inflicted the injuries. Turner argues that his



1
 Section 22.04(c) defines “child” as a person fourteen years of age or younger. TEX. PENAL CODE ANN. § 22.04(c).
2
  Serious bodily injury is defined as “bodily injury that creates a substantial risk of death, serious permanent
disfigurement, or protracted loss or impairment of the function of any bodily member or organ.” Id. § 1.07(a)(46).

                                                      -4-
                                                                                       04-13-00886-CR


known whereabouts from the evening of May 17th through the 19th, coupled with witness

testimony regarding B.A.’s physical appearance and health from May 16th to the time he was

arrested and incarcerated, establish he could not have inflicted the injuries. In support of his

contention, Turner relies on several witnesses to establish his whereabouts and B.A.’s physical

condition during the time period in which he contends the injuries to B.A. must have been inflicted.

       Turner called his former trial attorney, Cleophus Marshall, as a witness. Mr. Marshall

testified he appeared with Turner in court on the morning of May 17, 2012, on an evading arrest

or detention charge. C.A. and her children were there as well. Mr. Marshall testified B.A.

appeared to be a “normal two-and-a-half-year-old child.” She did not appear upset, angry, or

disheveled. B.A. was wearing a dress with spaghetti-straps and sandals. Mr. Marshall stated that

at times during the morning he was physically “very close to her,” even sitting next to her, and did

not see any bruises or scabs — particularly the bruises and other injuries to B.A.’s arms, facial

area, and hands, which were depicted in several photographs admitted into evidence as State’s

exhibits. He described B.A.’s interaction with Turner as normal, stating she did not appear afraid

or cautious.

       Mr. Marshall testified that although the trial court granted Turner’s request for probation,

it mandated that Turner submit to a urinalysis exam. Everyone walked downstairs from the

courtroom, including B.A. According to Mr. Marshall, she showed no signs of discomfort or pain

as they walked. C.A. and the children remained in the courthouse cafeteria while Mr. Marshall

walked with Turner to the probation department. They discovered they would have to wait two

hours for the urinalysis test, so as it was around the lunch hour, the men decided to leave and return

for the test. Mr. Marshall arrived back in the courtroom around 1:30 or 2:00 p.m., but Turner did

not appear. The trial court advised Mr. Marshall that if Turner did not appear by 5:00 p.m., a

warrant would be issued for his arrest. Turner did not appear and an arrest warrant was issued.
                                                 -5-
                                                                                      04-13-00886-CR


       Turner also relies on testimony from his father, Jimmy Lynn Turner Sr. Turner’s father

testified he saw B.A. on May 16th when he hosted a gathering at his home. B.A. came to the

gathering with Turner, C.A., and her infant half-brother. The event began in the late afternoon,

and Mr. Turner saw B.A. during dinner and he checked on her while she was playing in a bedroom.

Mr. Turner was not with B.A. during the entire visit, but he denied that anything unusual happened.

B.A. left with her family, around 1:00 or 2:00 a.m. on the morning of May 17th.

       Mr. Turner then testified he saw B.A. later on May 17th, sometime after 5:00 p.m., likely

between 5:00 and 7:00 p.m. During the afternoon of May 17th, Turner’s attorney, Cleophus

Marshall, called Mr. Turner, advising him that a warrant had been issued for his son’s arrest

because he failed to reappear in court. In response, Mr. Turner and his wife left their home, looking

for their son, who was driving one of their vehicles. Ultimately, the Turners saw their vehicle in

a parking lot surrounded by police cars. Mr. Turner saw that his son was in police custody and

C.A. and B.A. were sitting on a curb with the baby. Mr. Turner said he spoke to C.A. and B.A.

Mr. Turner recalled that B.A. was wearing a “little dress with spaghetti straps” and showed no

signs of injuries and did not appear to be in any distress. Mr. Turner admitted he could not see the

areas of B.A.’s body that were covered by the dress. Mr. Turner stated he had no concerns about

B.A.’s health or well-being at that time.

       Turner next refers the court to the testimony of two officers who were in the parking lot

the afternoon he was arrested. Turner suggests the officers’ testimony is further evidence he could

not have inflicted injuries to B.A. because neither officer noticed her — although one of the

officers did note B.A.’s presence in his report — and if she had the injuries claimed by the State,

surely they would have taken note.

       Based on the foregoing, Turner contends the evidence is insufficient to support his

conviction. According to Turner, it is undisputed he remained incarcerated from the evening of
                                                -6-
                                                                                       04-13-00886-CR


May 17th, when B.A. was taken to the hospital the first time, until sometime after May 19th, when

B.A was taken to the hospital the second time. He argues that given the timeline and witness

testimony that B.A. was in good physical condition — no bruising, scratches, or other apparent

injuries — immediately prior to his incarceration, he is entitled to an acquittal. However, the State

points to other evidence in the record, arguing it shows Turner had access to the child during the

time in which the injuries could have been inflicted, and it was in fact Turner who caused the

serious bodily injuries suffered by B.A.

       The State called four health professionals to testify. Erica Marie Dominguez, supervisor

for Health Information Management at the hospital, authenticated B.A.’s medical records from

May 17th and May 19th. After authentication, the medical records were admitted into evidence

without objection. The medical records were relied upon by the other medical witnesses.

       The State then called Dr. Curtis Donald Froelich, who is board certified in pediatrics and

pediatric critical care. Dr. Froelich, the medical director for the hospital’s pediatric intensive care

unit (“PICU”) during the relevant time period, testified he was on duty May 19th when B.A. was

admitted to the PICU, and he saw her on both the 19th and the 20th. The doctor testified B.A.

arrived at the emergency room at approximately 4:15 a.m. where she was evaluated by the

emergency room physician and a trauma surgeon. Thereafter, B.A. was admitted to the PICU

where he monitored her. Dr. Froelich described B.A.’s injuries — those he observed and those

relayed by those who conducted tests on B.A. The injuries he described included a distended

abdomen with bruising, possible blood in the abdomen, swollen intestines, four rib fractures,

bruising to the back, brain asymmetry (the two sides of B.A.’s brain “didn’t seem the same”), and

significant acute anemia suggesting internal bleeding.




                                                 -7-
                                                                                                    04-13-00886-CR


         Dr. Froelich talked about the rib fractures, stating it takes “a tremendous amount of force”

to fracture the rib of a two-year-old like B.A. 3 The type of fractures suffered by B.A. are

commonly seen in high-speed vehicle collisions when a child is ejected from the vehicle. He also

noted that the brain asymmetry shown by the MRI caused the staff to conduct a CAT scan on May

21st, which showed bleeding on the brain, i.e., “a small blood collection on the left side over the

brain known as a subdural hematoma,” which is abnormal in a child. The multiple areas of bruising

on B.A.’s body were consistent with an application of force. Based on B.A.’s injuries and all the

other test results — and after excluding other possible causes — Dr. Froelich concluded B.A.’s

injuries were the result of trauma — “a tremendous amount of force was applied to her body.”

Given that B.A. presented at the hospital with no history of trauma, e.g., no car accident, fall, etc.,

Dr. Froelich opined the trauma appeared “nonaccidental” and concluded that other than

“nonaccidental trauma,” there was no feasible explanation for B.A.’s injuries. The doctor testified

the injuries suffered by B.A. created a substantial risk of death, serious, permanent disfigurement,

and protracted loss or impairment of bodily members or organs.

         As to the age of the injuries, Dr. Froelich testified the bruising indicated “multiple different

stages” of healing, further noting that not every traumatic injury manifests at the same rate. When

asked to characterize the age of the injuries after observing B.A. and reviewing her test results, the

doctor specifically testified B.A. was injured “not more than a week ago, or a week prior to her

visit on the 19th.” On cross-examination, Dr. Froelich admitted it was possible the trauma

observed on the 19th could have occurred after B.A.’s May 17th visit to the emergency room.




3
  Dr. Froelich later testified that he had been required, in the past, to perform CPR on a two-year-old and even after
throwing his full weight into the chest compressions, he had never seen a rib fracture. Thus, it would take more
pressure than what he would exert in performing chest compressions with his full weight to fracture the ribs of a two-
year-old.

                                                        -8-
                                                                                    04-13-00886-CR


However, he later clarified, stating that given B.A.’s vital sign changes, it was less likely the

injuries occurred between the 17th and the 19th, and most likely they occurred before May 17th.

        As to whether B.A. would exhibit signs of pain, Dr. Froelich testified it varies among

patients.   Some children may cry at the time of the initial trauma, but later merely feel

uncomfortable, acting abnormally, but not inconsolable.

        Next, the State called Cynthia Garcia, a registered nurse at the hospital where B.A. was

admitted. Ms. Garcia testified she is a “child abuse forensic nurse examiner,” explaining that she

conducts “specialized examination on children where there’s suspected abuse, whether it’s sexual

abuse, physical abuse or neglect.” Ms. Garcia stated that on May 19, 2012, she was asked by the

emergency room doctor to examine B.A. Ms. Garcia stated she first spoke with C.A. as the doctors

were working on B.A. who was in a “critical state.” When she asked C.A. how B.A. received the

bruises on her body, C.A. told her B.A. was playing with C.A.’s fourteen-year-old cousin the two

days before, but C.A. did not notice any bruises until the 19th. C.A. admitted Turner “plays rough”

with B.A., but said Turner “left like five days ago.” C.A. denied Turner hit or spanked B.A. C.A.

identified Turner by his nickname, Blackie, and admitted he was staying with her in the apartment.

        After speaking with C.A., Ms. Garcia spent approximately an hour and a half with B.A.,

talking to her and examining her. Ms. Garcia described B.A. as awake, alert, and having good eye

contact. Ms. Garcia asked B.A. if anyone hurt her, and B.A. said, “Blackie hit my tummy. He hit

my tummy. Blackie hit my tummy.” Ms. Garcia said B.A. was quiet — in and out of sleep —

and “splinting,” which she described as moving in a certain way to minimize pain. And, although

Ms. Garcia testified B.A.’s injuries would have been painful, Ms. Garcia noted B.A. was not

crying. In fact, Ms. Garcia stated that even when children are in a lot of pain, they may still be

“very playful[,] jumping around.” Ms. Garcia described B.A.’s external injuries for the jury, and



                                               -9-
                                                                                      04-13-00886-CR


specifically testified the bruises were “significant” and darker than they appear in the photographs.

However, Ms. Garcia admitted she could not determine the age of B.A.’s injuries.

       The State also called Dr. Sandee A. Narang in its case-in-chief. When B.A. was brought

to the hospital in May 2012, he was an assistant professor of pediatrics with the University of

Texas Health Science Center in San Antonio. He now holds the same position in Houston. Dr.

Narang testified that there is a clinic, the Center for Miracles, associated with the university. The

Center “is a clinic for evaluation and treatment of children” who are suspected of suffering from

abuse and neglect. Dr. Narang evaluated B.A. for abuse.

       Dr. Narang first saw B.A. on May 19, 2012 in the ICU. He was asked by Dr. Froelich to

evaluate B.A. for possible “abusive injury, nonaccidental trauma.” Dr. Narang first sent Dr.

Melville, “the fellow” he was supervising, to evaluate B.A. Dr. Melville told Dr. Narang that when

he asked B.A. how she had gotten her “owies,” she told him, “Blackie hit my tummy.” Other than

that, B.A. did not speak much. After speaking with Dr. Melville, Dr. Narang personally evaluated

B.A.

       He first noticed B.A. appeared to be “very sad” and was almost nonresponsive to many of

the medical interventions that were going on. Unlike most children her age, she showed no

resistance. When he was alone with B.A., he also asked her how she had gotten her “owies.” As

before, B.A. said, “Blackie hit my tummy.” Dr. Narang asked her to show him where Blackie hit

her and she pointed to different points in her belly area.

       As did Dr. Froelich and Ms. Garcia, Dr. Narang described B.A.’s injuries as noted in the

medical records. He described the injuries to B.A.’s ears as those which usually occur when a

child’s ear is “yanked.” Dr. Narang also testified the bruising on the abdomen was “remarkable”

because doctors do not typically see bruising on the abdomen because it does not have a bony

surface. Therefore, to cause bruising to the abdomen requires a great deal of force because it
                                                - 10 -
                                                                                      04-13-00886-CR


usually means the “contends of the abdomen have been compressed against the bony surfaces of

the spine.” Dr. Narang agreed with Dr. Froelich that the rib fractures would require a lot of force

— like that sustained in a motor vehicle accident. As for the subdural hematoma or brain bleed,

Dr. Narang testified he saw more than one, indicating to him B.A. had been shaken or traumatized

on more than one occasion. He said the CAT and MRI results showed B.A. had two appearances

of blood on her brain of different ages.

       As for the time frame of the abdominal injuries, Dr. Narang testified it is difficult to

estimate time of injury. He explained the abdominal cavity has the capacity to deal with

inflammation without noticeable symptoms for several days, even weeks. A child may look fine,

but will later begin vomiting and complaining of pain. Moreover, a child may “wax and wane,”

exhibiting periods of illness and periods of wellness. As for the rib fractures, Dr. Narang testified

they were fresh fractures, showing no healing. Accordingly, the injuries happened within a week

of May 19th. With regard to the brain injuries, the doctor said a CAT scan will show fresh blood

from zero to seven days. Thus, if a child suffered any sort of traumatic event — shaking or impact

— it would appear the same way if it was a few hours old or up to seven days old. After that, the

appearance of the brain bleed on the CAT scan will change. However, the MRI will produce

narrower results with regard to time frame. In this case, Dr. Narang testified the MRI established

at least one of the brain injuries was “[p]robably a couple of weeks [old] or older.” Specifically,

he stated one of the injuries was definitely caused within seven days of May 19th — so as early as

May 12th — the other injury “was definitely at least a couple of weeks old.” However, on cross-

examination, Dr. Narang admitted some of the injuries, including the abdominal injury, could have

occurred on May 18th. He later clarified that B.A. “definitely had a certain level of abdominal

injury” on May 17th, when she was first brought to the hospital, given the records showing she

presented with a “firm and distended abdomen,” as well as other symptoms. Dr. Narang could not
                                                - 11 -
                                                                                      04-13-00886-CR


rule out the possibility that she suffered an additional traumatic injury to the abdomen on the 18th,

but believed “the aggregate picture points to before the — before the 17th, and that’s because we

know abdominal injuries take a while to really show up.”

       Dr. Narang stated B.A.’s injuries were severe and critical. The injuries created a substantial

risk of death, could cause serious, permanent disfigurement, and protracted loss or impairment of

bodily members or organs. Dr. Narang testified B.A.’s injuries could have been caused if she was

struck with a hand, shaken with a hand, or struck with or against an object. Dr. Narang concluded

by opining B.A.’s injuries were the result of inflicted trauma, not an accident.

       The State also called Norma Linda Alonzo, C.A.’s cousin. Ms. Alonzo testified Turner

was C.A.’s boyfriend and that his nickname is “Blackie.” When asked if everyone referred to

Turner by this nickname, she said they did. From the stand, she identified Turner as the man

known as Blackie.

       Ms. Alonzo testified that at times, she would stay with C.A. and Turner in C.A.’s

apartment. In 2012, when she was staying with the couple, B.A. came to her and Ms. Alonzo saw

bruising on B.A.’s stomach, arm, and back. Ms. Alonzo reviewed the photographs of B.A.’s

injuries, which were admitted into evidence, and testified the bruises depicted in the photographs

were the ones she saw on B.A.’s body. She also noticed B.A.’s stomach “looked like a hard

basketball.” Ms. Alonzo told C.A. she needed to take B.A. to the hospital. They took B.A. to the

emergency room, but C.A. did not want to wait, saying she was going to take B.A. to another

hospital. However, C.A. simply took B.A. home.

       Ms. Alonzo testified that at times, Turner was “good to” B.A. However, at times he was

verbally abusive with the child and sometimes committed acts “that were mean.” For example, he

once placed B.A. on top of the refrigerator until she cried and C.A. was forced to ask Turner to

take her down. At other times, Turner would take B.A. upstairs and Ms. Alonzo “would hear
                                                - 12 -
                                                                                      04-13-00886-CR


banging or like something, you know, when you hit the wall or something.” Sometimes, when

B.A. came downstairs after being with Turner, she would tell Ms. Alonzo, “Blackie hit me right

here. Blackie hit me.” B.A. would show Ms. Alonzo her arm and back, saying that is where

Blackie hit her. B.A. would not cry, but would look scared. Ms. Alonzo testified these incidents

happened before C.A. first took B.A. to the hospital on May 17, 2012.

        Based on the foregoing evidence, we hold the jury could have found Turner guilty beyond

a reasonable doubt. Turner’s basic contention is that he could not have committed the offense,

i.e., inflicted injury upon B.A., because she was injured between May 17th and May 19th, at a time

when Turner had no access to her. According to Turner, witness testimony established not only

his whereabouts during this time, but also showed B.A. was fine until sometime after he was

incarcerated. However, Turner ignores the evidence presented by the State, evidence that shows

B.A. could have been injured as early as May 12th or May 13th, a time period in which Turner

had access to B.A. Moreover, Turner had access to B.A. from midday on the 17th until his arrest

later that day.

        Dr. Froelich specifically testified the bruising indicated “multiple different stages” of

healing and opined B.A. was injured “not more than a week ago, or a week prior to her visit on the

19th.” He specifically stated it was less likely the injuries were inflicted between the 17th and the

19th, and most likely they occurred before May 17th. Dr. Narang’s testimony was similar. He

explained that abdominal injuries, such as those suffered by B.A., may not produce noticeable

symptoms for several days, even weeks. As for the rib fractures, Dr. Narang testified they could

have occurred within a week of May 19th — again, a period of time in which Turner had access

to B.A. Moreover, Dr. Narang testified that at least one of the brain injuries was “[p]robably a

couple of weeks [old] or older,” and the other one occurred within seven days of May 19th — so

as early as May 12th. Thus, both doctors presented testimony that at least some of B.A.’s injuries
                                                - 13 -
                                                                                     04-13-00886-CR


could have occurred as early as May 12th or 13th, a time when Turner was not incarcerated and

therefore had access to B.A.

       As to the testimony presented by Turner from his former attorney, his father, and the police

officers as to B.A.’s condition and appearance on May 16th and May 17th, the gist of the testimony

was that none of them noticed any injuries on B.A. or that she was acting abnormally. However,

the jury was free to reject this testimony, particularly given the witnesses’ relationships with

Turner, or it might have noted that the witnesses would have been unable to see certain injuries —

subdural hematomas, fractured ribs, abdominal injury. Moreover, Dr. Froelich testified exhibition

of pain varies and some children may cry when they are first injured, but later merely feel

uncomfortable. Dr. Narang testified that with an abdominal injury, a child may appear fine for a

time and then appear ill — going back and forth. And, Ms. Garcia testified that even when children

are in a lot of pain, they may still be “very playful[,]” jumping around.

       We also note that B.A. identified “Blackie” as the one who caused the injuries to her

abdomen, telling at least four people he was responsible. Other witnesses testified Turner was

known by the nickname “Blackie.” B.A. never identified any other person as causing her injuries.

The doctors testified the injuries suffered by B.A. created a substantial risk of death, could cause

serious, permanent disfigurement, and protracted loss or impairment of bodily members or organs.

Dr. Narang testified B.A.’s injuries could have been caused if she was struck with a hand, shaken

with a hand, or struck with or against an object. Both doctors concluded the child’s injuries were

not accidentally inflicted, but were the result of trauma.

       At best, the evidence is conflicting as to when B.A. was injured, and the witnesses’

credibility was paramount. And as noted above, inconsistencies in testimony must be resolved in

favor of the verdict, Gonzales, 330 S.W.3d at 694, and witness credibility and the weight to be

given to any particular witness’s testimony is solely within the jury’s province. Lancon, 253
                                                - 14 -
                                                                                      04-13-00886-CR


S.W.3d at 707. Accordingly, applying the appropriate standard of review and deferring to the

jury’s right to weigh the evidence, assess credibility, and resolve conflicts, we hold the jury, as a

rational trier of fact, could have found beyond a reasonable doubt that Turner committed the

offense of injury to a child as charged in the indictment. See Mayberry, 351 S.W.3d at 509.

                                           CONCLUSION

       After reviewing the evidence in the light most favorable to the verdict, and deferring to the

jury as we must, we hold the evidence was sufficient to support Turner’s conviction. Accordingly,

we overrule Turner’s appellate issue and affirm the trial court’s judgment.


                                                   Marialyn Barnard, Justice

Do Not Publish




                                                - 15 -